Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 22-29, 31-36, 38-43 pending in this application. 
 
In a telephone conversation with  Drew Hissong on 07/07/2022, an agreement was reached to  amend claim   40 to place the application in condition for allowance.
Claims  22-29, 31-36, 38-43 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by   Drew Hissong on 07/07/2022.

EXAMINER’S AMENDMENT
Amend claim 40 as follows.
 
Claim 40 line 2 replace -  a propyl group or a butyl group -with- a propyl group or a butyl group of the compound -.
The following is an examiner’s statement of reasons for allowance:

Applicants developed a  kit comprising: i) an enzyme having cytochrome P-450 activity and comprising the amino acid sequence set forth in SEQ ID NO: 110, or a sequence having at least 90 % identity thereto, wherein the amino acid residue at the position corresponding to position 291 of SEQ ID NO: 110 is aspartic acid, glutamic acid, asparagine, glutamine, valine, methionine, phenylalanine, tryptophan, isoleucine, proline or histidine; or ii) a microorganism that expresses the  enzyme defined in (i); or
iii) an extract of the microorganism of (ii).   Prior arts neither teach nor suggest a  kit comprising: i) an enzyme having cytochrome P-450 activity and comprising the amino acid sequence set forth in SEQ ID NO: 110, or a sequence having at least 90 % identity thereto, wherein the amino acid residue at the position corresponding to position 291 of SEQ ID NO: 110 is aspartic acid, glutamic acid, asparagine, glutamine, valine, methionine, phenylalanine, tryptophan, isoleucine, proline or histidine; or ii) a microorganism that expresses the  enzyme defined in (i); or iii) an extract of the microorganism of (ii).     As such kit comprising: i) an enzyme having cytochrome P-450 activity and comprising the amino acid sequence set forth in SEQ ID NO: 110, or a sequence having at least 90 % identity thereto, wherein the amino acid residue at the position corresponding to position 291 of SEQ ID NO: 110 is aspartic acid, glutamic acid, asparagine, glutamine, valine, methionine, phenylalanine, tryptophan, isoleucine, proline or histidine; or ii) a microorganism that expresses the  enzyme defined in (i); or
iii) an extract of the microorganism  and method of  use of such kit are novel and non-obvious. 

 Thus claims  22-29, 31-36, 38-43 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652